(Rev. 1/18) Petition for Admission Pro Hac Vice

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF MISSOURI

PETITION FOR ADMISSION PRO HAC VICE

Affidavit of Movant

[Jason N.W. Plowman , an active member in good standing of the Bar of the United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
Sari M. Alamuddin , an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court, who will be counsel for the Defendants , in the case(s) listed below. I am aware that the
local rules of this court require that I participate in the preparation and presentation of said case(s), and that I accept
service of all papers served. I also understand and agree that if the admittee does not sign up to receive CM/ECF filings, |
will be responsible for notifying the admittee of all papers served by CM/ECF.

 

 

 

 

 

 

 

 

/s/ Jason N.W. Plowman 67495
Signature of Movant/Attorney MO Bar Number
July 9, 2021 Polsinelli PC
Date Address
816.360.4192 900 W. 48th Place, Suite 900
Phone

Kansas City, MO 64112

Affidavit of Proposed Admittee

], Sari M. Alamuddin , certify that I reside outside the
boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. [ama member in good
standing in the state(s) of IL - 6215689 and WI-01021813 __ and the United States District Court(s) of
see attached . (Attach additional page if necessary.)
Pursuant to Local Rule 83.5(h), I certify I am a member in good standing in all bars of which I am a member. I
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation of the matters listed below, and must accept service of all papers served. I am aware that I
can register to receive CM/ECF filings. I understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep me advised of papers served and filed in this case.

 

 

 

 

 

 

 

 

 

 

 

 

Case Number(s): Case Title(s)
5:20-cv-06067-SRB Lipari-Williams, et al. v. Penn National Gaming, Inc. et al.

iH ‘
Date: July 9, 2021 Signature: NM ire Sea
State Bar of Residence & Bar Number: Address: Morgan, Lewis & Bockius
IL 6215689

110 N. Wacker Dr., Chicago, IL 60606-1511

Phone: 312.324.1158 Email; sari.alamuddin@morganlewis.com

 

 

Pursuant to WDMO Local Rule 83.5(h) a fee of $100 is required for each case in which the attorney is seeking
admittance.

Case 5:20-cv-06067-SRB Document 74 Filed 07/09/21 Page 1 of 2
US.
US.
US.
US.
US.
US.
USS.
US.
USS.

US District Court Admissions

District Court for the District of Colorado

District Court for the Northern District of Illinois
District Court for the Central District of Illinois
District Court for the Southern District of Indiana
District Court for the Eastern District of Michigan
District Court for the Western District of Michigan
District Court for the District of Nebraska

District Court for the Eastern District of Wisconsin
District Court for the Western District of Wisconsin

Case 5:20-cv-06067-SRB Document 74 Filed 07/09/21 Page 2 of 2
